 



National Energy Services Reunited Corp. (NESR)
777 Post Oak Blvd.
7th Floor
Houston
Texas 77056
United States of America

 

     6        June 2018

 

Dear Sirs,

 

The persons whose names appear on the signature pages to this letter (the
Selling Stockholders) refer to the Stock Purchase Agreement dated 12 November
2017 between NESR, Hana Investments Co. WLL, NPS Holdings Limited (NPS) and the
Selling Stockholders (the Agreement). Unless otherwise defined herein,
capitalised terms in this letter shall have the meanings given to those terms in
the Agreement.

 

Subject to and conditional upon:

 

(a) the satisfaction of NESR’s obligations on the NESR Closing Date (other than
as such obligations are varied on the terms of this letter); and     (b) (in
addition to the receipt by the Selling Stockholders of an aggregate amount of
US$13,411,501.00 from NPS on the NESR Closing Date, in accordance with the
Agreement) receipt by the Selling Stockholders of an aggregate amount equal to
US$5,240,403.50 (to be apportioned amongst the Selling Stockholders in the
amounts set forth in the Annex hereto) from NPS, as soon as possible but in any
case on or prior to 3 July 2018 (the NPS Payment),

 

the Selling Stockholders agree that US$8,692,961.00 of the Receivable Amount
that is payable by NESR to the Selling Stockholders on the NESR Closing Date is
hereby waived and, accordingly, shall not be payable by NESR on the NESR Closing
Date.

 

The NPS Payment shall be made in consideration for the fees, costs and expenses
incurred by the Selling Stockholders in connection with the transactions
contemplated under the Agreement.

 

No failure or delay by any Selling Stockholder in exercising any right or remedy
provided by law or under the Agreement as a result of or in connection with the
terms of this letter shall impair such right or remedy or operate or be
construed as a waiver or variation of it or preclude its exercise at any
subsequent time and no single or partial exercise of any such right or remedy
shall preclude any further exercise of it or the exercise of any other remedy.

 

This letter shall not operate or be construed as a further or continuing waiver
of any breach, or subsequent breach, by NESR of any of its obligations under the
Agreement and each Selling Shareholder reserves all of its rights and remedies
in relation to any breach of the Agreement.

 

This letter may be executed in one or more counterparts and by each party on
separate counterparts and each such counterpart shall comprise an original, but
all counterparts shall together constitute one and the same instrument.

 

 

 

 

This letter and any non-contractual obligations arising out of or in connection
with this letter shall be governed by, and construed in accordance with, English
law.

 

Yours faithfully,

 

/s/Abdulaziz Al Delaimi

 

Abdulaziz Al Delaimi

 

/s/Hussein Al Nowais

 

Authorised signatory
Name: Hussein Al Nowais
for and on behalf of
Al Nowais Investments LLC

 

/s/Ahmed A Attiga

 



Authorised signatory

Name: Ahmed A Attiga, PhD

for and on behalf of

Arab Petroleum Investments Corporation

 

/s/Michael Raynes

 

Authorised signatory
Name: Michael Raynes
for and on behalf of
Castle SPC Limited

 

/s/Fahad Abdulla Bin Dekhayel

 



Fahad Abdulla Bin Dekhayel

 

/s/Zahid Kamal

 

Authorised signatory
Name: Zahid Kamal
for and on behalf of
OFS Investments Limited

 

 

 

 

ANNEX

 

Selling Stockholder  Amount (US$)  Arab Petroleum Investments Corporation 
 2,265,027.50  OFS Investments Limited   1,643,283.00  Al Nowais Investments
LLC   565,642.50  Castle SPC Limited   565,642.50  Fahad Abdulla Bindekhayel 
 133,870.00  Abdulaziz Aldelaimi   66,938.00  Total   5,240,403.50 

 



 

 

 

 

